Title: David Bailie Warden to Dolley Payne Madison, 12 November 1812 (Abstract)
From: Warden, David Bailie
To: Madison, Dolley Payne Todd


12 November 1812. Sends “nine other copies of the Engraving of the portrait of the President, to whom and to the family I pray you to present my respects.” “I took the liberty of writing to him by the mary amore, and of sending him some brochures. I hope soon to hear of his reelection, and of complete success to his patriotic administration.” Sends “this by Dr morell, who is a Very promising young man, and attached to the government.” “I hope that the circumstance of his detention in France, from ill health, will not operate against his views of employment in the navy or army of the United States.”
